DETAILED ACTION

Notice of Pre-A/A or A/A Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  


Response to Applicant’s Remarks

Applicant Argument/Remarks Made in Amendment filed on 05/25/2021 have been fully considered but were not found to be persuasive. 
Claims 1, 10, 13, and 17-18 have been amended, claim 22 is new, and claim 9 is canceled. Claims 1, 3-8, 10, and 12-21 are pending.

In response to Applicant’s argument on page 11-12: “With this context, the undersigned submits that none of the cited references teach or suggest "a difference between a local tree and a sync tree on the client device." The claim has also been amended to provide further context to this limitation. Specifically, claim 1 recites "the sync tree represents a known synced state between a server state and a file system state, the local tree represents the file system state of the local file system of the client device". Additionally, no reference teaches or suggests "subsequent to notifying the content management system of the difference between the local tree and the sync tree, receive an instruction Additionally, no reference teaches or suggests "subsequent to notifying the content management system of the difference between the local tree and the sync tree, receive an instruction to present a file system warning in a user interface of the client device regarding the received modification data." Claim 1 has further been amended to provide additional context to this limitation as well. Specifically, "the warning criteria criteria does not evaluate content item conflicts." Finally, the method of restoring the local file system to its prior state is not taught or suggested by the combination of references. Claim 1 recites, "receive events from the content management system; and apply the events to restore the directory of the local file system to its state prior to the received modification data."

Examiner does not agree with Applicant’s argument above based on the disclosure made by Besen in FIG.5, FIG.6, FIG7 and Savage FIG. 11. For instance, detecting the difference between synched state and local file system are clearly explained in Besen FIG.6 and how event notification are generated and subsequently sent to the cloud via event aggregator and fetcher are disclosed in FIG.7.  

Furthermore, Savage disclose a method of restoring local file system with original state and prompting “error” message to user when system determines that there is a conflict (See Savage, paragraph [0111] “.. If the sync is not going to be successful, the sync client 110 can receive a permissioned denied error at block 725…), FIG. 11 steps 1125 - 1127)

Accordingly, Applicant is advised to review updated mappings of claim limitations of relevant sections for further details.


Claim Objections

Claims 6, 15 and 20 are objected to, however these claims would be allowable if they are incorporated into their respective base and independent claims.

The following is a statement of reasons for the indication of allowable subject matter:  	

Claims 6, 15 and 17, were rejected under 35 U.S.C. 103 as being anticipated by Besen et al. US 8949179 B2, hereinafter Besen, in view of Savage et al., US 20160065672 A1, hereinafter Savage.

The combination of Besen-Ragunathan-Savage does not teach a method of rejecting changes to the sync items by the host because the content items are not permitted to move from the confidential folder to the non-confidential folder.

Claims 15 and 20 are analogous to claim 6 and therefore they are also allowable for the same reasons indicated above.




Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 17, 22 are rejected under 35 U.S.C. 103 as being anticipated by Besen et al. US 8949179 B2, hereinafter Besen, in view of Savage et al., US 20160065672 A1, hereinafter Savage.

As per claim 1. (Currently Amended) A non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a computing system to: 
Besen discloses a method of bi-directionally synchronizing and sharing of files and folders (e.g., “receive modification data at a client application associated with a client synchronization service”) between a personal computers and cloud (e.g., “resulting in a change in a directory of a local file system of a client device”):

receive modification data at a client application associated with a client synchronization service resulting in a change in a directory of a local file system of a client device; 

(Besen, col.6 lines 54-59: “As described in the context of this example depicted in FIG. 1, synchronization and sharing according to an aspect of the present disclosure permits the automatic, bi-directional, generation, backup, synchronization and sharing of files and folders between a personal computers 110, 150, and a Cloud 120.”
Besen col 2. Lines 13-17: “According to another aspect of the present disclosure client computing systems include a Local WATCHER and a Cloud WATCHER which concurrently monitor and detect changes to watched Local File Systems and Cloud File Systems respectively. Detected changes are used to generate work items that are ordered and selectively sent to a number of WORKERS for concurrent processing.”) 

Moreover, Besen discloses a method of identifying the difference between the Current Local State (e.g., “local tree”) and Current Local State representation 634 with a previously generated (e.g., “a synch tree”) on the client device and update the local file system by generating an FSChange event and sends that FSChange event to the EVENT AGGREGATOR to FETCHER 720 (See also FIG. 7):

update a local tree on the client device based on the received modification data; determine that there is a difference between the local tree and a sync tree on the client device, 

(Besen col. 17 lines: 37-50: “Upon receipt of any folder-level change notifications, Local WATCHER (Type-2) 630 generates a Current Local State representation 634 which is indicative of the current state of the Watched Local FileSystem 615. The Local WATCHER (Type-2) 630 compares the Current Local State representation 634 with a previously generated, Local Graph 632 and determines any differences between the two. Upon detecting a difference between the Current Local State representation 634 and the Local Graph 632, the Local WATCHER 630 generates an FSChange and sends that FSChange to the EVENT AGGREGATOR”)

Besen discloses a method of generating notification if any relevant changes to Cloud FileSystem are detected and send it to FETCHER to sync with local file system (See FIG. 7 element 720):

and notify a content management system of the difference between the local tree and the sync tree, wherein the sync tree represents a known synced state between a server state and a file system state, the local tree represents the file system state of the local file system of the client device; 
        
    PNG
    media_image1.png
    887
    1058
    media_image1.png
    Greyscale

(Besen “With respect to the Cloud WATCHER 540, if any relevant changes to Cloud FileSystem 520 are detected, FSChange notification(s) of those detected change(s) are sent to FETCHER 580. With respect to the Local WATCHER (530 or 535), if any Local FileSystem changes are detected, notification is sent to EVENT AGGREGATOR 561.”)
  
Furthermore, Besen discloses a method of detecting changes of local filesystem and notifying the changes by generating an event and fetch and subsequently notifying the event to the cloud of the difference between the local file system and the cloud file system:

subsequent to notifying the content management system of the difference between the local tree and the sync tree, 

    
    PNG
    media_image2.png
    852
    1116
    media_image2.png
    Greyscale


(Besen col. 13, lines 58-67: “With respect to the Cloud WATCHER 540, if any relevant changes to Cloud FileSystem 520 are detected, FSChange notification(s) of those detected change(s) are sent to FETCHER 580. With respect to the Local WATCHER (530 535), or if any Local 65 FileSystem changes are detected, notification is sent to EVENT AGGREGATOR 561.”)
Furthermore, Besen discloses a method of sending change of local file system by employing FSChange sent an event to the FETCHER 720  via EVENT AGGREGATOR 735 as Work Items where they are placed into an ordered Work Queue 726 (e.g., “subsequently notifying the event to the cloud of the difference between the local file system and the cloud file system”) prior to notify the changes to the cloud 780.
 
    PNG
    media_image3.png
    845
    1177
    media_image3.png
    Greyscale

(Besen col. 18 lines 25-29: “As depicted therein and previously described, one or more FSChange events are sent from Cloud WATCHER 740 or EVENT AGGREGATOR 735 to the FETCHER 720 as Work Items where they are placed into an ordered Work Queue 726.”)

With respect to claim 1, Besen does not explicitly discloses a  method of presenting warning message of synch conflict to user and applying restoration of local file system:

receive an instruction to present a file system warning in a user interface of the client device regarding the received modification data, wherein the warning criteria does not evaluate content item conflicts; receive events from the content management system; and apply the events to restore the directory of the local file system to its state, prior to the received modification data.  

However, Savage discloses a steps for checking permission from the cloud-based server on changes to be made on the cloud file system for synchronizing wherein the client receives, by the at least one computer system, a result of the permission check from the cloud-based server, the result indicating that the change to the content item will be rejected by the cloud-based server during a synchronization procedure and the content item will be restored at the client side as the change to the content item is rejected by the cloud-based server:
(Savage, [0111] lines 7-12: “If the sync is going to be successful, the sync client 110 can create locale item is a success at block 718 and synchronize the local sync folder with the cloud at block 720. If the sync is not going to be successful, the sync client 110 can receive a permissioned denied error at block 725.
 Savage, col.15, claim 1, lines 19-25: “receiving, by the at least one computer system, a result of the permission check from the cloud-based server, the result indicating that the change to the content item will be rejected by the cloud-based server during a synchronization procedure; and restoring the content item when the change to the content item is rejected by the cloud-based server.”)

Thus, one having ordinary skill in the art before the filing date of claimed invention would have motivated to use teachings of Savage, restoring the sync items that have been rejected by the host server to its previous state to prevent potential loss of data by overwriting existing filesystem that may result out-of-synch state with cloud. Having such rules in place would prevent an unexpected changes in the file system therefore, it enhances the system security.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Savage into the system of Besen because, they are analogous art as being directed to the same field of endeavor, the systems and methods for synchronizing content across cloud based environment. (See Besen Abstract, Savage FIG.1, Abstract)

As per claim 2, (Canceled).  

Claims 3, 12 are rejected under 35 U.S.C. 103 as being anticipated by Besen, in view of Savage and further in view of Smith et al. US 9773051 B2, hereinafter Smith.

As per claim 3, (Previously Presented) The non-transitory computer readable medium of claim 1, wherein the file system warning includes a message warning of consequences of the received modification data, and includes selectable options, a selectable option of the selectable options is a confirmation that the warned of consequences are accepted.  
(Besen does not explicitly disclose the feature of warning and confirming changes that are to be accepted. 
However, Smith discloses a method of receiving a notification, displaying an indication of availability of an update (e.g., “received modification data”) and additionally, may prompt the user for confirmation (e.g., “warning”) prior to performing the synchronization (e.g., “a confirmation that the warned of consequences are accepted”):
col. 13, line 60-65: “The synchronization request manager 610 receiving the notification can display an indication of availability of an update and additionally, may prompt the user for confirmation prior to performing the synchronization via the folder synchronization module 620.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Besen would have allowed the combination of detecting event of file system change and method of receiving the notification and prompting the user with confirmation message from Smith to enhance security and user experience during the synchronization of file systems.

Claims 4, 9, 13, 18 are rejected under 35 U.S.C. 103 as being anticipated by Besen, in view of Savage and further in view of Chen et al., US 2008/0307255 Al hereinafter Chen.

As per claim 4, (Previously Presented) The non-transitory computer readable medium of claim 1, wherein the file system warning includes a warning of consequences of the received modification data
(Besen discloses a method of generating notifications with respect to any relevant change (e.g., “warning of consequences of the received modification”) to a file system:
 Col. 13, line 61 -col. 14, lines 4: “With respect to the Cloud WATCHER 540, if any relevant changes to Cloud FileSystem 520 are detected, FSChange notification(s) of those detected change(s) are sent to FETCHER 580. With respect to the Local WATCHER (530 or 535), if any Local FileSystem changes are detected, notification is sent to EVENT AGGREGATOR 561. According to an aspect of the present disclosure, the EVENT AGGREGATOR 561 receives change notifications from the Local WATCHER (Type-1) 535 or from the Local WATCHER (Type-2) 530 as appropriate.”)

and includes selectable options, a selectable option of the selectable options is a request to undo the change in the directory of the local file system, and wherein the instructions cause the computing system to: receive a selection of the selectable option to undo the change in the directory of the local file systemchange in the directory of the local file systemthe previous synchronized change in the directory of the local file system
(Besen does not explicitly discloses a method of undo the changes of local file system by prompting options to user with user interface 
However, Chen discloses a method of providing users with option to revert synched state back to the previous state:
 par. [0028] lines 20-26: “Only when the synchronization (represented by state transition 414) is completed, the state may be changed to “Synced” state 405 as indicated by state transition 415 labeled "Done". Users of system 100 can, if they want to revert the changes, for example, undo (as indicated by state transition 423 labeled "Undo") a synchronized change to its previous state”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen into the system of Besen and combined to enhance the user experience on synchronization process.  
Besen would have been motivated to use in teachings of Chen, allowing an option to revert (undo) operation via user interface because it prevents unwanted changes of file system which prevents loss of data, improving security and user experiences.

Claims 5, 14, 19  are rejected under 35 U.S.C. 103 as being anticipated by Besen, in view of Savage, further in view of Davis et. al, US 20060271602 A1, hereinafter Davis.

As per claim 5,  (Previously Presented) The non-transitory computer readable medium of claim 1, wherein the file system warning includes a warning of consequences of the received modification data
Besen does not explicitly discloses a method of warning users with a consequences of the received modification data.
However, Savage discloses a method of generating the permission denied error message by user when the changes to the sync item are not permitted:
(Savage [0087] “The permission checking module 550 can obtain a success message or a permission denied error message. The success message is received when the changes to the sync item are permitted based on the permission attributes associated with the sync item. Alternatively, the permission denied error can be received when the changes to the sync item are not permitted.”)

and includes selectable options, a selectable option of the selectable options is to take an alternative action and wherein the instructions cause the computing system to: receive a selection of the selectable option to perform the alternative action; send a message to the content management system to perform the alternative action; and synchronize the directory of the local file system with the content management system, and thereby implement the alternative action.  
Besen does not explicitly discloses a method of providing users with a few of selectable options to take an action to resolve conflict. 
However, Davis discloses a method of providing users with number of options to resolve conflict (e.g., “a selection of the selectable option to perform the alternative action”) for a requested operation:
(Davis par. [0011] lines:  Aspects of the present invention provide methods, user interface displays, computer-executable instructions, and data structures for handling and/or avoiding file operations errors. A file operations engine is provided according to an embodiment of the invention that manages many user interactions with their files via a computer system. In one aspect of the invention, the operations engine may provide the user with options for keeping two or more files that have conflicts for a requested operation, such as files having the same name. One option may include keeping both files when two files have the same name. Another option may include allowing the user to rename a conflicting file.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davis into the system of Besen and combined to enhance the user experience on synchronization process.  
Besen would have been motivated to use in teachings of Davis, allowing an option to revert (undo) operation via user interface because it prevents unwanted changes of file system which prevents loss of data, improving security and user experiences.

As per claim 6, (Previously Presented) The non-transitory computer readable medium of claim 1, wherein the instructions cause the computing system to: in response to 
(Besen discloses a method of detecting both folder-level (e.g., “in response to the change in the director”) and file-level changes on a local file system and creating an event of notification:
 col. 10 lines 26-33: “Briefly, the Local WATCHER 430 monitors and detects any changes to a watched local FileSystem 420 while the Cloud WATCHER 440 monitors and detects any relevant changes within Cloud FileSystem 460 resident in Cloud 450. When any changes are detected in either watched Local FileSystem 420 or Cloud FileSystem 460, synchronization between the two systems results.”, col. 15, lines 7-10: “As further depicted in FIG. 5, Local WATCHER (Type2) provides Folder-Level Change Notifications 531 while Local WATCHER (Type-I) 535 provides File-Level Change Notifications 536.)

and wherein the folder is a non-confidential folder, and the content item was previously located in a confidential folder, wherein the file system warning that includes the message stating that the completed change is not allowed and explains that it is not permitted to move the content item from the confidential folder to the non-confidential folder.  

(Refer to “claim objection” above).

Claims 7, 16, 21  are rejected under 35 U.S.C. 103 as being anticipated by Besen, in view of Savage and further in view of Allain et al. US 9294485 B2, hereinafter Allain

As per claim 7, (Previously Presented) The non-transitory computer readable medium of claim 3, wherein the instructions cause the computing system to: in response to 
(Besen does not explicitly discloses putting the content item in the shared folder will make it accessible to those user accounts to which the folder is shared
However, Allain teaches a method of requiring a warning message when content is designated by the member to be shared with an external user (e.g., “the file system warning that includes the message stating that putting the content item in the shared folder will make it accessible to those user accounts to which the folder is shared”) and there is an option for prohibiting folders in the group account from being shared with external users, by checking a “No” setting in the Folder Privacy Settings (e.g., “a second selectable option of the selectable options is to move the content item to a non-shared folder”): 
col. 8, lines 14-21: The administrator may require that a warning message be provided to a group member when content is designated by the member to be shared with an external user, such as by checking a “warning” setting 208. Conversely, the administrator may generally prohibit folders in the group account from being shared with external users, for example by checking a “No” setting 210 in the Folder Privacy Settings 204.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Besen would have allowed the combining the feature of detecting local and cloud file system change with folder privacy setting taught by Allain to improve the level of security in the file system.

Claims 8 are rejected under 35 U.S.C. 103 as being anticipated by Besen, in view of Savage, further in view of Davis and Badawiyeh et al. US 2018/0270534, hereinafter Badawiyeh

As per claim 8, (Previously Presented)  The non-transitory computer readable medium of claim 1, wherein the in the directory is a deletion of a number of content items, and the file system warning includes a message warning that the content items will be removed from the user's account, 
Besen does not explicitly discloses a method of deletion of a number of content items, and the file system warning includes a message warning that the content items will be removed.
However, Davis discloses a method of (e.g., “deletion of a number of content items”) the file:
(Davis par. [0071] “Dialog 810 shown in FIG. 8 confirms that the user wants to recycle the identified file, which will occur as part of a requested operation. Preferably, this is an error that would have been identified during the pre-calculation step 512 of method 500. As shown, dialog 810 includes a warning 812 of consequences associated with removing the file. Dialog 810 also includes an informational link 814, which, when selected, provides the user with additional information related to the error dialog.”)

and includes selectable options, a selectable option of the selectable options is to provide an option to turn the number of content items into on-demand content items, whereby the number of content items do not take up storage space on the client device, but they still appear in the directory. 
Besen does not explicitly discloses a method of providing an option to turn the number of content items into on-demand content items.
However, Badawiyeh disclose a method of delivering on-demand content from a cloud storage (e.g., “on-demand content items, whereby the number of content items do not take up storage space”) in response to an affirmative user selection:
(Badawiyeh par. [0088]: “In yet another model, Internet content is broadcast or delivered on-demand, such as in response to an affirmative user selection via e.g., a PC, mobile device or on-screen user interface, and can act as the basis of the preserved state data” [0095] “Thus, in one exemplary scenario of the present disclosure, before a certain time period from the original air time of the content, uncompressed content asset are in cloud storage until either a request for playback is received, the certain time period is reached, or the asset is purged from the system.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Besen and combined references would have allowed the combination of teachings of Davis, providing users with dialog includes a warning of consequences associated with removing because it improves user experiences by protecting unexpected changes of file system.
Furthermore, Besen would have motivated to use teachings of Badawiyeh, delivering on-demand content from a cloud storage because it save storage space on a device where space is limited such as, mobile phone or tablets, this it enhances user experience of using the system.

As per claim 9, (Canceled)

As per claim 10,   (Currently Amended) A method comprising: receiving modification data at a client application associated with a client synchronization service resulting in a change in a directory of a local file system of a client device; updating a local tree on the client device based on the received modification data; determining that there is a difference between the local tree and a sync tree on the client device, and notifying a content management system service of the difference between the local tree and the sync tree, wherein the sync tree represents a known synced state between a server state and a file system state, the local tree represents the file system state of the local file system of the client device; subsequent to notifying the content management system of the difference between the local tree and the sync tree, receiving an instruction to present a file system warning that includes a message stating that the change in directory is not allowed, wherein the message is presented in a user interface of the client device regarding the received modification data; receive events from the content management system; and apply the events to restore the directory of the local file system to its state 

Claims 10 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 11,   (Canceled).  

As per claim 12, (Previously Presented) The method of claim 10, wherein the file system warning includes a message warning of consequences of the received modification data, and includes selectable options, a selectable option of the selectable options is a confirmation that the warned of consequences are accepted.  

Claims 12 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 13,   (Currently Amended) The method of claim 10, wherein the file system warning includes a warning of consequences of the received modification data, and includes selectable options, a selectable option of the selectable options is a request to undo the change in the directory of the local file system, the method comprising: receiving a selection of the selectable option to undo the change in the directory of the local file system; sending a message to the content management system to undo the change in the directory of the local file system

Claims 13 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 14, (Previously Presented) The method of claim 10, wherein the file system warning includes a warning of consequences of the received modification data, and includes selectable options, a selectable option of the selectable options is to take an alternative action, the method comprising: receive a selection of the selectable option to perform the alternative action; send a message to the content management system to perform the alternative action; and synchronize the directory of the local file system with the content management system, and thereby implement the alternative action.  

Claims 14 is analogous to claim 5 and is rejected under the same rationale as indicated above

As per claim 15, (Previously Presented) The method of claim 10, comprising: in response to the change in the directory, sending to the content management system an identification of a content item that is currently located in an folder, and wherein the folder is a non-confidential folder, and the content item was previously located in a confidential folder, wherein the file system warning that includes the message stating that the completed change is not allowed and explains that it is not permitted to move the content item from the confidential folder to the non-confidential folder.  

(Refer to “Claim Objection” section above).

As per claim 16, (Previously Presented) The method of claim 12, comprising: in response to the change in the directory, sending to the content management system an identification of a content item that is currently located in a folder, and wherein the folder is shared folder, and the content item was not previously located in a shared folder, wherein the file system warning that includes the message stating that putting the content item in the shared folder will make it accessible to those user accounts to which the folder is shared, and a second selectable option of the selectable options is to move the content item to a non-shared folder.

Claims 16 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 17,  (Currently Amended) A computing system comprising: at least one processor; at least one memory having instructions stored thereon, that when executed the instructions are effective to cause the at least one processor to: receive modification data at a client application associated with a client synchronization service resulting in a change in a directory of a local file system of a client device; update a local tree on the client device based on the received modification data; determine that there is a difference between the local tree and a sync tree on the client device, and notify a content management system service of the difference between the local tree and the sync tree, wherein the sync tree represents a known synced state between a server state and a file system state, the local tree represents the file system state of the local file system of the client device; subsequent to notifying the content management system of the difference between the local tree and the sync tree, receive an instruction to present a file system warning, that includes a message stating that the change in the directory is not allowed, in a user interface of the client device regarding the received modification data; receive events from the content management system; and apply the events to restore the directory of the local file system to its state 

Claims 17 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 18, (Currently Amended) The system of claim 17, wherein the file system warning includes a warning of consequences of the received modification data, and includes selectable options, a selectable option of the selectable options is a request to undo the change in the directory of the local file system, and wherein the instructions cause the at least one processor to: receive a selection of the selectable option to undo the change in the directory of the local file system; and send a message to the content management system to undo the change in the directory of the local file system

Claims 18 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 19, (Previously Presented) The system of claim 17, wherein the file system warning includes a warning of consequences of the received modification data, and includes selectable options, a selectable option of the selectable options is to take an alternative action and wherein the instructions cause the at least one processor to: receive a selection of the selectable option to perform the alternative action; send a message to the content management system to perform the alternative action; and synchronize the directory of the local file system with the content management system, and thereby implement the alternative action.  

Claims 19 is analogous to claim 5 and is rejected under the same rationale as indicated above.
 
As per claim 20, (Previously Presented) The system of claim 17, wherein the file system warning includes a message stating that the completed change is not allowed, and wherein the instructions cause the at least one processor to: in response to the change in the directory, send to the content management system an identification of a content item that is currently located in a folder, and wherein the folder is a non-confidential folder, and the content item was previously located in a confidential folder, wherein the file system warning that includes the message stating that the completed change is not allowed and explains that it is not permitted to move the content item from the confidential folder to the non-confidential folder.  

(Refer to “Claim objection” section above).

As per claim 21,   (Previously Presented) The system of claim 17, wherein the file system warning includes a message warning of consequences of the detected change, and includes selectable options, a selectable option of the selectable options is a confirmation that the warned of consequences are accepted, and wherein the instructions cause the at least one processor to: in response to the change in the directory, send to the content management system an identification of a content item that is currently located in an folder, and wherein the folder is shared folder, and the content item was not previously located in a shared folder, wherein the file system warning that includes the message stating that putting the content item in the shared folder will make it accessible to those user accounts to which the folder is shared, and a second selectable option of the selectable options is to move the content item to a non-shared folder.
 
Claims 21 is analogous to claim 7 and is rejected under the same rationale as indicated above.


As per claim 22. (New) The non-transitory computer readable medium of claim 1, 

Besen discloses a method of detecting the difference between the local tree and the sync tree in FIG.6a. For instance element 634 indicate the “local tree” and element 642 and 632 represents last known “sync tree” of between the local and cloud which are updated via Fetcher/Event Aggregator over Fetcher/Work Queue (See FIG.7.

wherein a server synchronization service of the content management system synchronizes the difference between the local tree and the sync tree, 
  
    PNG
    media_image1.png
    887
    1058
    media_image1.png
    Greyscale


With respect to claim 22, Besen does not explicitly discloses:

and later restores the directory of the local file system when instructed by a file systems warning engine.

However, Savage discloses a method of user receiving denied message (e.g., “by a file systems warning engine”) by system indicating that change to the content item is denied (See Savage, FIG. 11, step 1125) subsequently, system restores the content item to its latest form locally (See Savage, FIG.11, step 1127)

    PNG
    media_image4.png
    917
    1253
    media_image4.png
    Greyscale


   Thus, one having ordinary skill in the art before the filing date of claimed invention would have motivated to use teachings of Savage, restoring the sync items that have been rejected by the host server to its previous state to prevent potential loss of data by overwriting existing filesystem that may result out-of-synch state with cloud. Having such rules in place would prevent an unexpected changes in the file system therefore, it enhances the system security.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

DETECTION AND RESOLUTION OF CONFLICTS IN DATA SYNCHRONIZATION, (US 2017/0161313, Ritter) – A system, method, and computer program product embodiments for the detection and resolution of conflicts in data synchronization. An embodiment operates by receiving an upload from a user device of one or more changes to a local copy of a master document. A conflict is identified between the one or more uploaded changes and one or more previous changes to the master document.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose e-mail is chongsuh.park@uspto.gov or telephone number is (408) 918-7574. The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154   

                                                                                                                                                                                                     /HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154